Citation Nr: 1329760	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  05-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993 and from March 2003 to March 2004.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned acting Veterans Law Judge in October 2011, and a transcript of the hearing is associated with her claims folder.  The Board denied the claim in April 2012.  That decision was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a December 2012 Order in which it vacated the April 2012 Board decision denying service connection for bilateral knee disability and remanded the case to the Board for further development.  Other Board decisions rendered in April 2012 were left intact.  

The Board notes that it remanded issues of service connection for left upper extremity nerve condition and higher ratings for lumbar strain to the RO for further development in April 2012.  The RO should continue to work on these claims as ordered by the Board in April 2012.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159 (2012), a medical examination is necessary if the information and evidence of record (1) does not contain sufficient competent medical evidence to decide a claim but contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Part 3 can be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with service.  

In this case, service treatment records show treatment in service for problems with each knee, there are diagnoses of record of current knee disabilities, and there are medical records showing post-service treatment for bilateral knee disabilities.  Also, since the Board's April 2012 decision, a May 2013 report from a private physician, T.K. Gemas, M.D., has been received, indicating that the Veteran has bilateral patellofemoral syndrome which may be related to service or to her service-connected residuals of cervical spine herniated nucleus pulposis with degenerative disc disease and cervical stenosis at C4-5, C5-6, and C6-7, her lumbar strain, or her right or left lower extremity radiculopathy.  Accordingly, a VA examination with medical nexus opinions regarding relationship to service or to these service-connected disabilities is required.  Id.  

In order to ensure that such VA examination is a fully informed one, any additional medical records of treatment which the Veteran has received for bilateral knee disability which are not of record should be obtained, including those from Dr. Gemas from 2012, as he indicated in his May 2013 letter that that is when he saw the Veteran.  Secondary service connection VCAA notice should also be furnished on remand, as secondary service connection has been raised. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA secondary service connection notice and afford her the opportunity to respond.  

2.  Make arrangements to secure for the record all additional relevant medical records of VA and private knee treatment which the Veteran has received, including those from Dr. Gemas from 2012, which are not already of record.

3.  After the above development has been completed, schedule the Veteran for a VA orthopedic examination to address the nature and etiology of all current disability of each knee.  It is imperative that the claims file and all medical records on Virtual VA be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder and the records on Virtual VA, the examiner should respond to the following:

     a) What medical diagnosis or diagnoses are warranted for each knee since the May 2004 of claim?

     b) Is it at least as likely as not (a 50 percent or more probability) that any such left or right knee disability was present during or is related to active service?

     c) Is it at least as likely as not (a 50 percent or more probability) that any such left or right knee disability is proximately due to or caused by the Veteran's service-connected residuals of cervical spine herniated nucleus pulposis with degenerative disc disease and cervical stenosis at C4-5, C5-6, and C6-7; her lumbar strain; or her right or left lower extremity radiculopathy?

     d) Is it at least as likely as not (a 50 percent or more probability) that any such left or right knee disability has been aggravated by the Veteran's service-connected residuals of cervical spine herniated nucleus pulposis with degenerative disc disease and cervical stenosis at C4-5, C5-6, and C6-7; her lumbar strain; or her right or left lower extremity radiculopathy?

The examiner should provide a rationale for the opinions with discussion, as appropriate, of the evidence of record.

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

